Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Jones, a federal prisoner, appeals the district court’s order adopting the magistrate judge’s reports and recommendations and denying Jones’ motion to dismiss, his motion for judicial notice, and his third motion for reconsideration of the dismissal of his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error, as Jones fails to satisfy the requirements for a motion to reconsider or the requirements set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), for application of the savings clause of 28 U.S.C. § 2255(e) (2012). Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm the district court’s judgment. We deny Jones’ motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED